Exhibit 10.96

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER (the
“Amendment”), dated as of December 17, 2014 by and among KOPPERS INC., a
Pennsylvania corporation (the “Borrower”), the GUARANTORS (as defined in the
Credit Agreement), the LENDERS (as defined in the Credit Agreement), and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, this Amendment, amends that certain Credit Agreement dated as of
August 15, 2014 (the “Credit Agreement”).

WHEREAS, Borrower has requested that the Lenders (i) modify the definition of
Fixed Charge Coverage Ratio in the Credit Agreement and (ii) address certain
corporate restructuring matters, and the Administrative Agent and the Lenders
have agreed to such modifications as described in this Amendment. Capitalized
terms not otherwise defined in this Amendment have the meanings given to them in
the Credit Agreement.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.

2. Amendments to the Credit Agreement.

(a) Section 1.1 [Defined Terms]. Section 1.1 of the Credit Agreement is hereby
amended to include the following defined terms in their appropriate alphabetical
positions:

Foreign Restructuring shall mean the transfer of equity interests among certain
Loan Parties and their Subsidiaries substantially in accordance with the
narrative set forth on Schedule 1.1(F) attached hereto.

Foreign Restructuring Completion Date shall mean the date on which the Foreign
Restructuring is completed, but such date shall not be later than May 31, 2015,
as such date may be extended by the Administrative Agent in its reasonable
discretion.



--------------------------------------------------------------------------------

Foreign Restructuring Taxes shall mean cash taxes (net of foreign tax credits)
in an amount not to exceed $16 million incurred in connection with the Foreign
Restructuring.

Koppers NZ shall mean Koppers NZ LLC (f/k/a Osmose NZ, LLC), a New York limited
liability company.

(b) Section 1.1 [Defined Terms]. Section 1.1 of the Credit Agreement is hereby
amended to amend and restate the following defined term in its entirety:

Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA
minus Capital Expenditures of Holdings and its Subsidiaries minus cash taxes
(other than Foreign Restructuring Taxes) of Holdings and its Subsidiaries, to
(ii) Fixed Charges.

(c) Section 8.1.16 [Foreign Restructuring Matters]. Section 8.1 of the Credit
Agreement is hereby amended to add a new Section 8.1.16 immediately following
Section 8.1.15 as follows:

8.1.16 Foreign Restructuring Matters. The Loan Parties shall, within two
(2) days of the Foreign Restructuring Completion Date, execute and deliver to
the Collateral Agent an amended and restated Pledge Agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the Loan
Parties will pledge all of the equity interests held by the Loan Parties of each
then existing directly or indirectly wholly-owned Subsidiary (which pledge, in
the case of the pledge of the voting capital stock of any first tier Foreign
Subsidiary, shall be limited to 65% of the voting capital stock of such Foreign
Subsidiary).

(d) Section 8.2.4(vi) [Loans and Investments]. Effective upon the Foreign
Restructuring Completion Date, Section 8.2.4(vi) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(vi) loans and advances to, and investments in, Foreign Subsidiaries created or
acquired after the Foreign Restructuring Completion Date, and additional loans
and advances to, and investments in, Foreign Subsidiaries in existence on the
Foreign Restructuring Completion Date in excess of the amount of such
investments in such Foreign Subsidiaries listed on Schedule 8.2.4, in an
aggregate amount not exceeding $100,000,000 at any one time outstanding;

(e) Section 8.2.4(vii) [Loans and Investments]. Section 8.2.4(vii) of the Credit
Agreement is hereby amended by replacing the parenthetical “(excluding any loans
and advances to, and investments in, Foreign Subsidiaries created after the
Closing Date pursuant to clause (vi) of this Section 8.2.4)” and in its stead
inserting the

 

2



--------------------------------------------------------------------------------

parenthetical “(excluding any loans and advances to, and investments in, Foreign
Subsidiaries created after the Foreign Restructuring Completion Date pursuant to
clause (vi) of this Section 8.2.4)”.

(f) Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]. Clause
(i) of Section 8.2.6 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(i)(a) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties and (b) Koppers NZ may be dissolved in connection with the
Foreign Restructuring;

(g) Section 8.2.7 [Dispositions of Assets or Subsidiaries]. Clause (vi) of
Section 8.2.7 of the Credit Agreement is hereby amended by deleting the word
“or” at the end thereof, and the following clauses (vii) and (viii) are hereby
inserted in Section 8.2.7 of the Credit Agreement in lieu of existing clause
(vii):

(vii) any sale or transfer made in connection with the Foreign Restructuring; or

(viii) provided no Event of Default or Potential Default exists, any sale,
transfer or lease of assets, other than those specifically excepted pursuant to
clauses (i) through (vii) above, which in any one sale, transfer or lease of
assets, or in any number of sales, transfers or leases of assets, involves the
sale, transfer, or lease of assets having a book value of not more than
twenty-five percent (25%) of the Consolidated Net Tangible Assets during the
term of this Agreement (in each case, measured with respect to a series of
sales, transfers or leases of assets on the day of the first sale); provided
however, the Net Cash Proceeds of any such sale, transfer or lease of assets
under this clause (vii) shall be applied as a mandatory prepayment in accordance
with Section 5.7.1 hereof [Asset Sales and Recovery Events].

(h) Amendment to add Schedule 1.1(F) [Foreign Restructuring]. The Credit
Agreement is hereby amended to add a new Schedule 1.1(F) to the Credit Agreement
as set forth on Annex A hereto.

(i) Amendment of Schedule 6.1.1 [Qualifications to do Business]. Effective upon
the Foreign Restructuring Completion Date, Schedule 6.1.1 of the Credit
Agreement is hereby amended and restated in its entirety as set forth on Annex B
hereto.

(j) Amendment of Schedule 6.1.3 [Subsidiaries]. Effective upon the Foreign
Restructuring Completion Date, Schedule 6.1.3 of the Credit Agreement is hereby
amended and restated in its entirety as set forth on Annex C hereto.

 

3



--------------------------------------------------------------------------------

(k) Amendment of Schedule 6.1.17 [Partnership Agreements; LLC Agreements.
Effective upon the Foreign Restructuring Completion Date, Schedule 6.1.17 of the
Credit Agreement is hereby amended and restated in its entirety as set forth on
Annex D hereto.

(l) Amendment of Schedule 8.2.4 [Permitted Loans and Investments]. Effective
upon the Foreign Restructuring Completion Date, Schedule 8.2.4 of the Credit
Agreement is hereby amended and restated in its entirety as set forth on Annex E
hereto.

3. Consents, Waivers and Releases. Subject to the satisfaction of the conditions
precedent set forth in Section 4 below and in reliance on the representations,
warranties and covenants set forth in Section 5 below, the Lenders hereby
consent (to the extent such consent is required under the Credit Agreement) to
the Foreign Restructuring and waive (solely to the extent necessary to permit
the consummation of Foreign Restructuring) any covenant or other restriction set
forth in the Credit Agreement or any other Loan Document, which would otherwise
restrict the consummation of the Foreign Restructuring. Without limiting the
generality of the foregoing, subject to the satisfaction of the conditions
precedent set forth in Section 4 below and in reliance on the representations,
warranties and covenants set forth in Section 5 below, the Lenders hereby waive,
prior to the Foreign Restructuring Completion Date and solely with respect to
those matters arising due to the Foreign Restructuring having commenced but not
having been completed, the requirement under Section 6.2 of the Credit Agreement
that the Borrower promptly provide revisions or updates to Schedules to correct
any information or disclosures provided thereon that have become outdated or
incorrect in any material respect.

In addition, the Loan Parties and the Lenders hereby acknowledge that the equity
interests, debt instruments and evidences of indebtedness being transferred
among the Loan Parties in connection with the Foreign Restructuring (other than
the Released Assets (as hereinafter defined)) will be transferred subject to the
security interests of the Collateral Agent and that, after giving effect to the
Foreign Restructuring, such security interests shall remain in full force and
effect. Subject to the satisfaction of the conditions precedent set forth in
Section 4 below and in reliance on the representations, warranties and covenants
set forth in Section 5 below, the Lenders hereby consent (i) to the execution
and delivery by the Administrative Agent on behalf of the Lenders of such
amendments or amendment and restatements of the Pledge Agreement and/or the
Security Agreement as the Administrative Agent may determine to be necessary or
appropriate to ratify and confirm the continuation of the security interests of
the Administrative Agent in the equity interests, debt instruments and evidences
of indebtedness referred to in the preceding sentence or otherwise in connection
with the Foreign Restructuring, all such amendments and/or amendments and
restatements to be in form and substance satisfactory to the Administrative
Agent, and (ii) to the release by the Collateral Agent of its Liens on
(A) certain of the equity interests being transferred in connection with the
Foreign Restructuring due to the issuers of such equity interests no longer
constituting first tier Foreign Subsidiaries of the Loan Parties and (B) certain
debt instruments and evidences of indebtedness due to the holders of such debt
instruments and evidences of indebtedness having contributed, assigned or
otherwise transferred the same to their Subsidiaries (collectively, the
“Released Assets”), in each case, solely to the extent necessary to effectuate
the Foreign Restructuring, such releases to be in form and substance
satisfactory to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

The parties acknowledge and agree that the foregoing consents and waivers
constitute consents and waivers of the restrictions of the Credit Agreement and
the other Loan Documents solely with respect to the Foreign Restructuring and do
not constitute a consent or a waiver of any term or provision of the Credit
Agreement or any other Loan Document for any other purpose or on any other
occasion, do not constitute an amendment to any term or provision of the Credit
Agreement or any other Loan Document and do not constitute a waiver of any
Default or Event of Default which may now exist or hereafter arise or occur.

4. Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this Amendment shall not be effective until the date each of
the following conditions precedent has been satisfied:

(a) The Borrower, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed, and delivered to the Administrative Agent, this
Amendment;

(b) Since December 31, 2013, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(c) No default or event of default shall have occurred or will occur under the
terms of any other agreement involving borrowed money or the extension of credit
or any other Indebtedness under which any Loan Party or Subsidiary of any Loan
Party may be obligated as a borrower or guarantor as a result of and after
giving effect to the transactions contemplated by this Amendment;

(d) The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this
Amendment;

(e) The Borrower shall have paid to the Administrative Agent all fees required
to be paid in connection with this Amendment, and the Borrower shall have
reimbursed the Administrative Agent all fees and expenses, including without
limitation, attorneys’ fees, for which the Administrative Agent is entitled to
be reimbursed; and

(f) All legal details and proceedings in connection with the transactions
contemplated by this Amendment and all other Loan Documents to be delivered to
the Lenders shall be in form and substance reasonably satisfactory to the
Administrative Agent.

5. Representations, Warranties and Covenants. The Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Administrative
Agent and the Lenders as follows:

(a) the Borrower’s and Guarantors’ obligations under the Credit Agreement, as
modified hereby, are and shall remain secured by the Collateral (other than the
Released Assets), pursuant to the terms of the Credit Agreement and the other
Loan Documents;

(b) the Borrower and each of the Guarantors possesses all of the powers
requisite for it to enter into and carry out the transactions of the Borrower
and each

 

5



--------------------------------------------------------------------------------

Guarantor referred to herein and to execute, enter into and perform the terms
and conditions of this Amendment, the Credit Agreement and the other Loan
Documents and any other documents contemplated herein that are to be performed
by the Borrower or such Guarantor; any and all actions required or necessary
pursuant to the Borrower’s or such Guarantor’s organizational documents or
otherwise have been taken to authorize the due execution, delivery and
performance by the Borrower and such Guarantor of the terms and conditions of
this Amendment; the officers of the Borrower and each Guarantor executing this
Amendment are the duly elected, qualified, acting and incumbent officers of such
Loan Party and hold the titles set forth below their names on the signature
lines of this Amendment; and such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which the Borrower or such Guarantor is a party or by which the
Borrower or such Guarantor or any of its properties is bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by the
Borrower and such Guarantor of the terms and conditions of this Amendment, the
Credit Agreement, the other Loan Documents and the transactions contemplated
hereby have been obtained by the Borrower and such Guarantor and are full force
and effect;

(c) this Amendment, the Credit Agreement, and the other Loan Documents
constitute the valid and legally binding obligations of the Borrower and each
Guarantor, enforceable against the Borrower and each Guarantor in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;

(d) except as specifically modified by this Amendment, all representations and
warranties made by the Borrower and each Guarantor in the Credit Agreement and
the other Loan Documents are true and correct in all material respects as of the
date hereof, with the same force and effect as if all such representations and
warranties were fully set forth herein and made as of the date hereof and the
Borrower and each Guarantor has complied with all covenants and undertakings in
the Credit Agreement and the other Loan Documents;

(e) this Amendment is not a substitution, novation, discharge or release of the
Borrower’s or any Guarantor’s obligations under the Credit Agreement or any of
the other Loan Documents, all of which shall and are intended to remain in full
force and effect;

(f) no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the other Loan Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to the Borrower’s or any
Guarantor’s obligations and liabilities under the Credit Agreement or any of the
other Loan Documents; and

 

6



--------------------------------------------------------------------------------

(g) the Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the other Loan Documents applicable to it, each as modified hereby.

6. Incorporation into Credit Agreement and other Loan Documents. This Amendment
shall be incorporated into the Credit Agreement by this reference and each
reference to the Credit Agreement that is made in the Credit Agreement or any
other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
The term “Loan Documents” as defined in the Credit Agreement shall include this
Amendment.

7. Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the other Loan Documents shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit agreement or the other Loan Documents shall not in any way be affected or
impaired thereby, and this Amendment shall otherwise remain in full force and
effect.

8. Successors and Assigns. This Amendment shall apply to and be binding upon the
Borrower and each Guarantor in all respects and shall inure to the benefit of
each of the Administrative Agent and the Lenders and their respective successors
and assigns, provided that neither the Borrower nor any Guarantor may assign,
transfer or delegate its duties and obligations hereunder. Nothing expressed or
referred to in this Amendment is intended or shall be construed to give any
person or entity other than the parties hereto a legal or equitable right,
remedy or claim under or with respect to this Amendment, the Credit Agreement or
any of the other Loan Documents, it being the intention of the parties hereto
that this Amendment and all of its provisions and conditions are for the sole
and exclusive benefit of the Borrower, the Guarantors, the Administrative Agent
and the Lenders.

9. Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Amendment and all other documents or instruments to be delivered in connection
herewith.

10. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

11. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Amendment, and no party shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention not set forth herein.

 

7



--------------------------------------------------------------------------------

12. Governing Law. This Amendment shall be deemed to be a contract under the
laws of the State of New York and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to its conflict of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWER: KOPPERS INC. By:

    /s/ Louann E. Tronsberg-Deihle

Name: Louann E. Tronsberg-Deihle Title: Treasurer

 

GUARANTORS:

KOPPERS HOLDINGS INC.

KOPPERS DELAWARE, INC.

KOPPERS ASIA LLC

KOPPERS CONCRETE PRODUCTS, INC.

CONCRETE PARTNERS, INC.

By:

    /s/ Louann E. Tronsberg-Deihle

Name: Louann E. Tronsberg-Deihle Title: Treasurer

 

KOPPERS WORLD-WIDE VENTURES CORPORATION By:

    /s/ Louann E. Tronsberg-Deihle

Name: Louann E. Tronsberg-Deihle Title: Vice President

 

KOPPERS VENTURES LLC By:

    /s/ Louann E. Tronsberg-Deihle

Name: Louann E. Tronsberg-Deihle Title: Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

KOPPERS PERFORMANCE CHEMICALS, INC., a New York corporation By:

    /s/ Louann E. Tronsberg-Deihle

Name: Louann E. Tronsberg-Deihle Title: Treasurer

 

KOPPERS RAILROAD STRUCTURES INC., a Delaware corporation By:

    /s/ Louann E. Tronsberg-Deihle

Name: Louann E. Tronsberg-Deihle Title: Treasurer

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY, a Nevada limited liability company

KOPPERS NZ LLC,

a New York limited liability company

WOOD PROTECTION MANAGEMENT LLC,

a Nevada limited liability company

By:

    /s/ Steven R. Lacy

Name: Steven R. Lacy Title: Manager

 

WOOD PROTECTION LP, a Texas limited partnership

By: WOOD PROTECTION MANAGEMENT LLC,

        as General Partner

By:

    /s/ Steven R. Lacy

Name: Steven R. Lacy Title: Manager



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

ADMINISTRATIVE AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

By:

    /s/ Tracy J. DeCock

Name: Tracy J. DeCock Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Syndication Agent
By:

    /s/ J. Barrett Donovan

Name: J. Barrett Donovan Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent By:

    /s/ Joseph E. Flynn

Name: Joseph E. Flynn Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

CITIZENS BANK OF PENNSYLVANIA, as a Lender and as Co-Syndication Agent By:

    /s/ Sean McWhinnie

Name: Sean McWhinnie Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

FIFTH THIRD BANK, as a Lender and as Co-Documentation Agent By:

    /s/ Michael S. Barnett

Name: Michael S. Barnett Title: Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:

    /s/ Marcus M. Tarkington

Name: Marcus M. Tarkington Title: Director

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:

    /s/ Michael Shannon

Name: Michael Shannon Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

BARCLAYS BANK PLC, as a Lender By:

    /s/ May Huang

Name: May Huang Title: Assistant Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:

    /s/ Belinda Tucker

Name: Belinda Tucker Title: Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

BMO HARRIS BANK N.A., as a Lender By:

    /s/ Edward McGuire

Name: Edward McGuire Title: Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

FIRST NIAGARA BANK, N. A., as a Lender By:

    /s/ Brad Johnston

Name: Brad Johnston Title: Assistant Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender By:

    /s/ Dennis F. Lennon

Name: Dennis F. Lennon Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

THE HUNTINGTON NATIONAL BANK, as a Lender By:

    /s/ Michael Kiss

Name: Michael Kiss Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

FIRST COMMONWEALTH BANK, as a Lender By:

    /s/ Joseph P. Hynds

Name: Joseph P. Hynds Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER]

 

TRISTATE CAPITAL BANK, as a Lender By:

    /s/ Anne M. Westbrook

Name: Anne M. Westbrook Title: Senior Vice President



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE 1.1(F)

FOREIGN RESTRUCTURING

CERTAIN PARTIES:

 

ABBREVIATION

  

PARTY

CV1    Koppers World Wide Holdings C.V. New -CV (Europe)    Koppers Global
Investments C.V. New -CV (Australia)    Koppers Australasian Investments C.V.
New-BV (Australia)    Koppers Australasian B.V. KIBV    Koppers International
B.V. KPC    Koppers Performance Chemicals Inc. KPC-Australia    Koppers
Performance Chemicals Australia Pty. Ltd. KPC- Denmark    Osmose Denmark A/S
KPC- New Zealand    Koppers Performance Chemicals New Zealand Koppers Australia
Holdings    Koppers Australia Holding Company Pty. Ltd. Koppers Australia   
Koppers Australia Pty. Ltd. Koppers Canada    Koppers Ashcroft Inc. Koppers
Denmark    Koppers Denmark ApS Koppers Nevada    Koppers- Nevada Limited-
Liability Company Koppers- NZ    Koppers NZ LLC Koppers New Zealand    Koppers
New Zealand Mauritius    Koppers Mauritius UK Ltd.    Koppers UK Ltd. UK NewCo
   Koppers UK Investments Ltd WWVC    Koppers World Wide Venture Corp.

STEP E1

 

STEP

  

ACTION

E1(a)    UK Ltd. enters into a binding commitment with KPC to exchange nonvoting
shares to be received on the incorporation of UK NewCo for newly issued
nonqualified preferred stock (“NQPS”) of KPC. E1(b)    UK Ltd. transfers all the
outstanding shares of UK Specialty Chemicals Ltd. and UK Transport Ltd. to UK
NewCo in exchange for two classes of common stock of UK NewCo: voting and
nonvoting. The voting and nonvoting shares represent 99% and 1% of the total
value, respectively. E1(c)    Pursuant to the binding commitment, UK Ltd.
exchanges the nonvoting shares received in the preceding step with KPC for
equivalent value of NQPS of KPC.



--------------------------------------------------------------------------------

STEP E2

 

STEP

  

ACTION

E2(a)    WWVC forms New-CV (Europe) E2(b)    Koppers Ventures LLC becomes the
second partner and contributes less than $10,000 for a 1% partnership interest
in New-CV ( Europe) E2(c)    WWVC transfers CV1 to New-CV (Europe).

STEP A1

 

STEP

  

ACTION

A1    Mauritius declares an $8 million dividend to Koppers Australia and issues
an intercompany note to Koppers Australia in the same amount. Immediately upon
receipt, Koppers Australia distributes the same intercompany note to Koppers
Australia Holding and Koppers Australia Holding distributes the same
intercompany note to WWVC.

STEP A2

 

STEP

  

ACTION

A2(a)    WWVC forms a new Dutch partnership, New-CV (Australia). A2(b)   
Koppers Ventures LLC becomes a second partner and contributes less than $10,000
for a 1% partnership interest in the New-CV (Australia). A2(c)    New-CV
(Australia) forms New-BV (Australia). A2(d)    WWVC assigns the present
intercompany debt due from Koppers Australia Holding (approximately AUS $62
million)) and transfers the stock of Koppers Australia Holding to New-BV
(Australia) in exchange for two notes (approximately AUS $62 million and
approximately $196 million). A2(e)    WWVC assigns as a contribution to New CV
(Australia) the approximately AUS $62 million note and the approximately $196
million note. A2(f)    New CV (Australia) assigns as a contribution to New BV
(Australia) the approximately $196 million note, with the note cancelled by
operation of law.

STEP OA

 

STEP

  

ACTION

OA1    KPC sells KPC-Australia to Koppers Australia Holding for several notes
totaling approximately $20 million. OA2    KPC assigns note receivables from
Koppers Australia Holding to New-CV (Australia) in exchange for several notes
totaling approximately $20 million from New-CV (Australia). OA3    New-CV
(Australia) assigns to New-BV (Australia) the notes from Koppers Australia
Holding in exchange for approximately $20 million notes receivable from New-BV
(Australia).



--------------------------------------------------------------------------------

STEP NZ

 

STEP

  

ACTION

NZ1    Mattersmiths Holdings Ltd. re-charters under local law to an unlimited
liability company to become an eligible entity for U.S. federal tax purposes.
NZ2    Mattersmiths Technology Ltd. re-charters under local law to an unlimited
liability company to become an eligible entity for U.S. federal tax purposes.
NZ3    Koppers NZ sells all of the outstanding shares of KPC -New Zealand to New
CV (Australia) for several notes totaling approximately $39 million. NZ4    New
C.V.—Australia contributes approximately $9 million in shares of KPC New Zealand
to New B.V. Australia and sells remaining shares of KPC New Zealand to New
B.V.—Australia for several notes totaling approximately $30 million. NZ5    New
B.V. Australia forms Koppers New Zealand, a New Zealand entity, and contributes
to Koppers New Zealand approximately $9 million in shares of KPC- New Zealand
and sells remaining shares of KPC New Zealand for several notes totaling
approximately $30 million.

STEP TS

 

STEP

  

ACTION

TS1    Koppers Nevada sells all of the outstanding shares of Timber Specialties
Co. to CV1 for several notes totaling approximately $22 million.

STEP B

 

STEP

  

ACTION

B1    KPC contributes its ownership in Technologies De Madeiras Brasieiras
Comerio de Preservantes Ltda (“KPC-Osmose Brazil”) to Protim Solignum Ltd. B2   
Koppers Nevada sells its ownership in KPC-Osmose Brazil to Protim Ltd. for cash
(approximate value is $700).

STEP UK

 

STEP

  

ACTION

UK1    KPC sells all of the outstanding shares of Protim Solignum Ltd. and
Protim Ltd (Dormant) to CV1 for several notes equal to approximately $26
million. UK2    CV1 sells Protim Solignum Ltd. and Protim Ltd. (Dormant) to KIBV
for several notes totaling the same approximately $26 million. UK3    KIBV sells
Protim Solignum Ltd. and Protim Ltd. (Dormant) to UK Holding Ltd. for several
notes totaling the same approximately $26 million.



--------------------------------------------------------------------------------

STEP D

 

STEP

  

ACTION

D1    Osmose Denmark A/S is re-chartered to an ApS to become an eligible entity.
D2    KPC sells all of the outstanding shares of Osmose Denmark to CV1 for
several notes totaling approximately $5 million. D3    CV1 sells Osmose Denmark
to KIBV for several notes totaling approximately $5 million. D4    KIBV sells
Osmose Denmark to Koppers Denmark for several notes totaling approximately $5
million.



--------------------------------------------------------------------------------

ANNEX B

SCHEDULE 6.1.1

QUALIFICATIONS TO DO BUSINESS

 

   

Jurisdiction of

Incorporation/Organization

  

Certain Jurisdictions in which

Qualified to do Business as

Foreign Corporation

Koppers Inc.   Pennsylvania    Alabama, Arkansas, California, Colorado,
Connecticut, Delaware, District of Columbia, Florida, Georgia, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan, Minnesota (as Koppers Inc.), Mississippi, Missouri, Nebraska, Nevada,
New Hampshire, New Jersey, New York (as Koppers Industries, Inc.), North
Carolina, Ohio, Oklahoma, Oregon, South Carolina, Tennessee, Texas, Virginia,
Washington, West Virginia, Wisconsin Koppers World-Wide Ventures Corporation  
Delaware    Koppers Delaware, Inc.   Delaware    Koppers Assurance, Inc.  
South Carolina    Koppers Asia LLC   Delaware    Koppers Holdings Inc.  
Pennsylvania    Koppers Ventures LLC   Delaware    Koppers Concrete Products,
Inc.   Delaware    Ohio Concrete Partners, Inc.   Delaware    Koppers Australia
Holding Company Pty Ltd   Australia (Victoria)    Koppers Australia Pty Limited
  Australia (NSW)    Koppers Wood Products Pty. Ltd.   Australia (NWS)   
Philippines Koppers Carbon Materials & Chemicals Pty Ltd.   Australia (NSW)   
Continental Carbon Australia Pty Ltd.   Australia (NSW)    1Koppers Shipping Pty
Ltd.   Australia (NSW)    Koppers Ashcroft Inc.   Canada (British Columbia)   
Koppers Europe ApS   Denmark    Koppers Denmark ApS   Denmark    Koppers Tar
Tech International ApS (formerly Koppers Trading Denmark A/S)   Denmark   
Koppers European Holdings ApS   Denmark    Koppers Poland Sp. z.o.o  
Poland (limited liability company)    Koppers UK Holding Ltd.   English Limited
Corporation    Koppers UK Limited   English Limited Corporation   



--------------------------------------------------------------------------------

   

Jurisdiction of

Incorporation/Organization

  

Certain Jurisdictions in which

Qualified to do Business as

Foreign Corporation

Koppers UK Transport Limited   English Limited Corporation    Koppers Specialty
Chemicals Limited   English Limited Corporation    Koppers Luxembourg Sarl  
Luxembourg    Koppers International B.V.   The Netherlands (private limited
liability company)    Koppers Netherlands B.V.  
The Netherlands (private limited liability company)    Koppers World-Wide
Holdings C.V.   The Netherlands (Limited Partnership)    Koppers Global
Investments C.V.   The Netherlands (Limited Partnership)    Koppers Australasian
Investments C.V.   The Netherlands (Limited Partnership)    Koppers Australasian
B.V.   The Netherlands (private limited liability company)    Koppers UK
Investments Ltd.   English Limited Corporation    Tankrederij J.A. van Seumeren
B.V.   The Netherlands (private limited liability company)   

 

1  In process of being dissolved

 

Entity

  

Jurisdiction of

Organization

  

Jurisdictions of Qualification

Koppers Performance Chemicals Inc.    New York    Georgia       Michigan, South
Carolina, Tennessee, Washington Koppers Railroad Structures Inc.    Delaware   
Alabama      

Arizona, Arkansas

California, Colorado, Connecticut, District of Columbia, Florida, Georgia,
Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, North Dakota,
Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South
Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia,
Wisconsin, Wyoming

Koppers Railroad Structures Canada Inc.    British Columbia, Canada    Alberta,
Manitoba, Ottawa, Saskatchewan Koppers-Nevada Limited-Liability Company   
Nevada    Wood Protection Management LLC    Nevada   



--------------------------------------------------------------------------------

Entity

  

Jurisdiction of

Organization

  

Jurisdictions of Qualification

Koppers Performance Chemicals Denmark ApS    Denmark    Koppers Performance
Chemicals Australia Pty Ltd.    Australia    Osmose (Thailand) Ltd.    Thailand
   Protim Solignum Sdn Bhd    Malaysia    Osmose Chile Limitada    Chile   
Protim Solignum Ltd.    United Kingdom    Koppers NZ LLC    New York    Timber
Specialties Co.    Nova Scotia, Canada    Registered agents in Ontario, Alberta,
British Columbia, Manitoba, Newfoundland, Quebec and Saskatchewan Wood
Protection LP    Texas    Oy Koppers Finland Ab    Finland    Koppers Sweden AB
   Sweden    Koppers Norway AS    Norway    Koppers Deutschland GmbH    Germany
   Koppers Latvia SIA    Latvia    Protim Solignum South Africa Pty Ltd.   
South Africa    Koppers Performance Chemicals New Zealand    New Zealand   
Koppers New Zealand    New Zealand    Mattersmiths Technologies    New Zealand
   Mattersmiths Holdings    New Zealand    [NewCo NZ]    New Zealand    Protim
Osmose Ltd.    Ireland    Technologias DeMadeiras Brasileiras Comerico De
Preservantes Ltda.    Brazil    1172 North Thomas, LLC    Delaware    Tennessee

Retratar Espana S.L.

(inactive)

   Spain   



--------------------------------------------------------------------------------

ANNEX C

SCHEDULE 6.1.3

SUBSIDIARIES1

 

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding

Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Borrower’s United States Subsidiaries:

Concrete Partners, Inc.

   Delaware Corporation    1,000 shares of common stock are currently
authorized.    1,000 shares of common stock are currently issued.    Koppers
Inc. owns 100% of the common stock of Concrete Partners, Inc.

Koppers Asia LLC

   Delaware limited liability company    None    None    Koppers Inc. owns 100%
of the membership interest in Koppers Asia LLC

Koppers Assurance, Inc.

   South Carolina corporation    100,000 shares of common stock are currently
authorized.    50,000 shares of common stock are currently issued.    Koppers
Inc. owns 100% of the common stock of Koppers Assurance, Inc. Koppers Concrete
Products, Inc.    Delaware corporation    1,000 shares of common stock are
currently authorized.    1,000 shares of common stock are currently issued.   
Koppers Inc. owns 100% of the common stock of Koppers Concrete Products, Inc.

Koppers Delaware, Inc.

   Delaware corporation    1,000 shares of common stock are currently
authorized.    1,000 shares of common stock are currently issued.    Koppers
Inc. owns 100% of the common stock of Koppers Delaware, Inc.

Koppers Ventures LLC

   Delaware limited liability company    None    None    Koppers World-Wide
Ventures Corporation owns 100% of the membership interest in Koppers Ventures
LLC Koppers World-Wide Ventures Corporation    Delaware corporation    1,000
shares of common stock are currently authorized.    1,000 shares of common stock
are currently issued.    Koppers Inc. owns 100% of the common stock of Koppers
World-Wide Ventures Corporation

 

1  There are no options, warrants or other rights outstanding to purchase any of
the Subsidiary Shares set forth on this Schedule 6.1.3.



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding

Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Borrower’s Australian Subsidiaries:

Koppers Australia Holding Company Pty Ltd.    Australian corporation (Victoria)
   12 Ordinary Shares    12 Ordinary Shares $1 each fully paid    Koppers
AustralasianB.V. owns 100% of the common stock of Koppers Australia Holding Co.
Pty Ltd. Koppers Australia Pty Ltd.    Australian corporation (NSW)      
12,375,000 of ordinary shares of common stock are currently issued and 2,183,824
non-voting C shares    Koppers Australia Holding Company Pty Ltd. currently owns
100% of the ordinary shares of common stock of Koppers Australia Pty. And 100%
of non-voting C shares. Koppers World-Wide Ventures Corporation owns 100% of the
non-voting “C” shares of common stock of Koppers Australia Pty. Limited. Koppers
Wood Products Pty Ltd.    Australian corporation (NSW)       3,500,000 shares of
nominal common stock are currently issued.    Koppers Australia Pty. Limited
currently owns 100% of the shares of nominal common stock of Koppers Wood
Products Pty Ltd. currently issued. Koppers Carbon Materials & Chemicals Pty
Ltd.    Australian corporation (NSW)       2,000,000 shares of nominal common
stock are currently issued.    Koppers Australia Pty. Limited currently owns
100% of the shares of nominal common stock of Koppers Carbon Materials &
Chemicals Pty Ltd. Continental Carbon Australia Pty Ltd.    Australian
corporation (NSW)       8,000,000 shares of nominal common stock are currently
issued.    Koppers Australia Pty Limited currently owns 100% of the shares of
nominal common stock of Continental Carbon Australia Pty Ltd.



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding

Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Koppers Shipping Pty Ltd.    Australian corporation (NSW)       2 shares of
nominal common stock are currently issued.    Koppers Australia Pty Limited
currently owns 100% of the shares of nominal common stock of Koppers Shipping
Pty Ltd. currently issued. Borrower’s Canadian Subsidiaries: Koppers Ashcroft
Inc.    Canadian corporation (British Columbia)    Unlimited shares of capital
stock without par are currently authorized.    100 shares of common stock are
currently issued.    Koppers World-Wide Ventures Corporation currently owns 100%
of the issued shares of common stock of Koppers Ashcroft Inc. Borrower’s
European Subsidiaries: Koppers Global Investments C.V.    The Netherlands –
limited partnership          Koppers Ventures LLC owns 1% of the shares and
Koppers World Wide Ventures Corp., owns 99% of the shares of Koppers Global
Investments C.V. Koppers UK Investments Ltd.    English limited corporation   
shares of ordinary A shares and shares of ordinary B shares are authorized   
197 ordinary A shares and 2 ordinary B shares of registered capital stock are
currently issued.    Koppers UK Ltd. owns 100% of the issued capital stock of
Koppers UK Investments Ltd. Koppers Australasian Investments C.V.    The
Netherlands – limited partnership          Koppers Ventures LLC owns 1% of the
shares and Koppers Worldwide Ventures Corp., owns 99% of the shares of Koppers
Australasian Investments C.V. Koppers Australasian B.V.    The Netherlands –
private limited liability company    shares are issued with a nominal value of
EUR 1 per share_    shares are issued with a nominal value of EUR 1 per share   
Koppers Australasian Investments C.V. owns 100% of the shares of Koppers
Australasian B.V.



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding

Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Koppers Europe ApS    Danish corporation    DKK 8,375,000 shares of registered
capital stock are currently authorized.    DKK 8,375,000 shares of registered
capital stock are currently issued.    Koppers International B.V. currently owns
100% of the issued shares of registered capital stock of Koppers Europe ApS.
Koppers Denmark ApS    Danish corporation    DKK 70,000,000 shares of registered
capital stock are currently authorized.    DKK 70,000,000 shares of registered
capital stock are currently issued.    Koppers Europe ApS currently owns 100% of
the issued shares of registered capital stock of Koppers Denmark ApS. Koppers
Tar Tech International ApS (formerly Koppers Trading Denmark A/S)    Danish
corporation    DKK 70,000,000 shares of registered capital stock are currently
authorized.    DKK 70,000,000 shares of registered capital stock are currently
issued.    Koppers Denmark ApS currently owns 100% of the issued shares of
registered capital stock of Koppers Tar Tech International ApS. Koppers European
Holdings ApS    Danish corporation    DKK 500,000 shares of registered capital
stock are currently authorized.    DKK 500,000 shares of registered capital
stock are currently issued.    Koppers Denmark ApS owns 100% of the issued
shares of registered capital stock of Koppers European Holdings ApS. Koppers
Poland Sp. z.o.o.    Polish corporation (limited liability company)    PLN
1.700.000 (3,400 shares @ PLN 500 each) are currently authorized.    3,400
shares are currently issued.    Koppers European Holdings ApS currently owns
100% of the issued capital stock of Koppers Poland Sp. z.o.o. Koppers UK Holding
Ltd.    English limited corporation    3,900,000 shares of registered capital
stock are currently authorized.    3,900,000 shares of registered capital stock
are currently issued.    Koppers European Holdings ApS currently owns 100% of
the issued capital stock of Koppers UK Holding Ltd. Koppers UK Limited   
English limited corporation    3,000,000 shares of registered capital stock are
currently authorized.    1,560,000 shares of registered stock are currently
issued.    Koppers UK Holding Ltd. currently owns 100% of the issued capital
stock of Koppers UK Limited.



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding

Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Koppers UK Transport Limited    English limited corporation    20,000 shares of
registered capital stock are currently authorized.    16,150 shares of
registered capital stock are currently issued.    Koppers UK Investments Ltd
currently owns 100% of the issued capital stock of Koppers UK Transport Limited
Koppers Specialty Chemicals Limited    English limited corporation    100,000
ordinary shares of registered capital stock are currently authorized at £1.    1
ordinary share of registered capital stock is currently issued.    Koppers UK
Investments Ltd. currently owns 100% of the issued capital stock of Koppers
Specialty Chemicals Limited. Koppers Luxembourg Sarl    Limited Liability
Company Grand Duchy of Luxembourg    USD$19,950 registered capital    399 shares
of registered capital stock at USD$50 each are currently issued.    Koppers
International B.V. currently owns 100% of the issued capital stock of Koppers
Luxembourg Sarl. Koppers International B.V.    The Netherlands – private limited
liability company       18,000 shares are issued with a nominal value of EUR 1
per share    Koppers World-Wide Holdings C.V. owns 100% of the shares of Koppers
International B.V. Koppers Netherlands B.V.    The Netherlands – private limited
liability company    EUR 6.750.000,00 divided into 15,000 shares with a par
value of EUR 450 each are authorized.    EUR 3.150.000,00 divided into 7,000
shares with a par value of EUR 450 each are issued.    Koppers International
B.V. owns 100% of the shares of Koppers Netherlands B.V. Koppers World-Wide
Holdings C.V.    The Netherlands – limited partnership    Koppers Ventures LLC-
EUR 300 Koppers World-Wide Ventures Corporation EUR 29,700       Koppers
Ventures LLC owns 1% of the shares and Koppers Global Investments C.V. owns 99%
of the shares of Koppers World-Wide Holdings C.V. Tankrederij J.A. van Seumeren
B.V.    The Netherlands – private limited liability company    NLG 75,000 (Dutch
guilders) divided into 75 shares of NLG at 1,000 each are authorized.    NLG
15,000 shares are issued.    Koppers Netherlands B.V. owns 100% of the shares of
Tankrederij J.A. van Seumeren B.V.



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Jurisdiction of Organization

  

Authorized Capital Stock

  

Issued and Oustanding
Shares/Units

Koppers Performance Chemicals Inc.    Koppers Inc.    New York    2,250,000   
774,254 Koppers Railroad Structures, Inc.    Koppers Inc.    Delaware    3,000
   100 Koppers Railroad Structures Canada Inc.    Koppers Railroad Structures
Inc.    British Columbia, Canada    100    100 Koppers-Nevada Limited-Liability
Company    Koppers Performance Chemicals Inc.    Nevada    N/A    N/A Wood
Protection Management LLC    Koppers Performance Chemicals Inc.    Nevada    N/A
   N/A Koppers Performance Chemicals Denmark ApS    Koppers Denmark ApS   
Denmark       10 Koppers Performance Chemicals Australia Pty Ltd.    Koppers
Australia Holding Company Pty. Ltd.    Australia       4 Osmose (Thailand) Ltd.
  

Koppers Performance Chemicals Inc. – 75%

Protim Solignum Ltd. – 25%

   Thailand       20,000 Protim Solignum Sdn Bhd   

Koppers Performance Chemicals Inc. – 50%

Protim Solignum Ltd. – 50%

   Malaysia       2 Osmose Chile Limitada   

Koppers Performance Chemicals Inc.– 99.9%

Attorney in Chile – 0.1%

(as Nominee)

   Chile    N/A    N/A Protim Solignum Ltd.    Koppers UK Holding Ltd. ,   
United Kingdom       2,020,001 Koppers NZ LLC    Koppers Performance Chemicals
Inc.    New York    N/A    N/A Timber Specialties Co.    Koppers International
B.V.    Nova Scotia, Canada       2



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Jurisdiction of Organization

  

Authorized Capital Stock

  

Issued and Oustanding
Shares/Units

Wood Protection LP   

Koppers-Nevada Limited-Liability Company – 99.99%

 

Wood Protection

Management LLC – 0.01%

   Texas    N/A    N/A Oy Koppers Finland Ab    Koppers Performance Chemicals
Denmark ApS    Finland       234 Koppers Sweden AB    Koppers Performance
Chemicals Denmark ApS    Sweden       1 – 50000 SEK Koppers Norway AS    Koppers
Performance Chemicals Denmark ApS    Norway       1 – 50000 NOK Koppers
Deutschland GmbH    Koppers Performance Chemicals Denmark ApS    Germany       1
– 25.000 € Koppers Latvia SIA    Koppers Performance Chemicals Denmark ApS   
Latvia       1 – 2.000 LVL Protim Solignum South Africa Pty Ltd.    Koppers
Performance Chemicals Denmark ApS    South Africa       120 Koppers Performance
Chemicals New Zealand    Koppers New Zealand    New Zealand       5,071,900
Koppers New Zealand    Koppers Australasian B.V.    New Zealand       —
Mattersmiths Technologies    Koppers Performance ChemicalsNew Zealand    New
Zealand       10,000 Mattersmiths Holdings    Koppers Performance ChemicalsNew
Zealand    New Zealand       1,000 Protim Osmose Ltd.    Protim Solignum Ltd.   
Ireland       100 Technologias DeMadeiras Brasileiras Comerico De Preservantes
Ltda.   

Protim Solignum Ltd. – 99.99%

 

Protim Ltd. – .01%

   Brazil       8,909,218 quotas

 

2  In process of being dissolved.



--------------------------------------------------------------------------------

ANNEX D

SCHEDULE 6.1.17

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

Koppers Asia LLC Operating Agreement, dated as of November 20, 2007, by and
between Koppers Inc. and Koppers Asia LLC

Koppers Ventures LLC Operating Agreement dated February 2, 2010, by Koppers
World-Wide Ventures Corporation

Operating Agreement of Koppers-Nevada Limited-Liability Company

Operating Agreement of Wood Protection Management LLC

Operating Agreement of KoppersNZ LLC

Agreement of Limited Partnership of Wood Protection LP

Limited Partnership Agreement of Koppers Australasian Investments C.V.

Limited Partnership Agreement of Koppers Global Investments C.V.



--------------------------------------------------------------------------------

ANNEX E

SCHEDULE 8.2.4

PERMITTED LOANS AND INVESTMENTS

North America (currency as noted) –

Investment by Koppers Inc. in Koppers Assurance, Inc. – US$0.5 million

Investment by Koppers World-Wide Ventures Corporation in Koppers Australia
Holding Company Pty. Ltd. – US$3.5 million

Investment by Koppers World-Wide Ventures Corporation in Koppers Ventures LLC –
US$21.8 million

Investment by Koppers World-Wide Ventures Corporation in Koppers World-Wide
Holdings C.V. – US$0.1 million

Investment by Koppers Ventures LLC in Koppers World-Wide Holdings C.V. – US$21.8
million (related to the Investment by Koppers World-Wide Ventures Corporation in
Koppers Ventures LLC of US$21.8 million)

Investment by Koppers Concrete Products, Inc. in KSA Limited Partnership –
US$33,170

Investment by Concrete Partners, Inc. in KSA Limited Partnership – US$1.9
million

Loan by Koppers Concrete Products, Inc. in KSA Limited Partnership – US$4,500

Loan by Concrete Partners, Inc. in KSA Limited Partnership – US$220,500

Loan by Koppers World-Wide Ventures Corporation to Koppers Australia Holding
Company Pty. Ltd. – AU$64 million

Loan by Koppers World-Wide Ventures Corporation to Koppers Mauritius US$4.1
million

Loan by Koppers World-Wide Ventures Corporation to Koppers Ashcroft CAD $18.8
million

Loan by Koppers Assurance, Inc. to Koppers Inc. – US$40.8 million

Advance accounts (loans) by Koppers Inc. to wood raw material suppliers totaling
US$ 2,009,541.28

Loan by Timber Specialties Co to Tecnologias De Madeiras Brasileiras
Participacoes Ltda CDN $3.1 million



--------------------------------------------------------------------------------

Australia (all amounts in Australian Dollars)

Investment by Koppers Australia Holding Company Pty. Ltd. in Koppers Australia
Pty. Ltd. – AU$81.5 million

Investment by Koppers Australia Pty. Ltd. in Koppers Carbon Materials &
Chemicals Pty. Ltd. – AU$9.2 million

Investment by Koppers Australia Pty. Ltd. in Continental Carbon Australia Pty.
Ltd. – AU$8.7 million

Investment by Koppers Australia Pty. Ltd. in Koppers Wood Products Pty. Ltd. –
AU$7.1 million

Investment by Koppers Australia Pty. Ltd. in Koppers Mauritius – AU$19.5 million

Investment by Koppers Australia Pty. Ltd. in Koppers (Beijing) Chemical Co.,
Ltd. – AU$0.1 million

Investment by Koppers Australia Holding Company Pty. Ltd. in stock of Koppers
Performance Chemicals Australia Pty. Ltd. US$20 million (1) (OA1)

Investment by Koppers Australasian Investments C.V. in stock of Koppers
Performance Chemicals New Zealand US$ 39 million (1)(NZ3)

Investment by Koppers Australasian B.V, in stock of Koppers Performance
Chemicals New Zealand US$ 39 million (1)(NZ4)

Investment by Koppers New Zealand in stock of Koppers Performance Chemicals New
Zealand US$ 39 million (1)(NZ5)

Europe (currency as noted)

Investment by Koppers Europe ApS in Koppers Denmark ApS – DKK 49.0 million

Investment by Koppers Denmark ApS in Koppers Tar Tech International ApS – DKK
0.2 million

Investment by Koppers Denmark ApS in Koppers European Holdings ApS – DKK
0.6 million

Investment by Koppers European Holdings ApS in Koppers Poland Sp. Z.o.o. – DKK
0.5 million

Investment by Koppers European Holdings ApS in Koppers UK Holding Ltd. – DKK
6 million

Investment by Koppers UK Holding Ltd. in Koppers UK Limited – GBP 11.8 million

Investment by Koppers UK Limited in Koppers Specialty Chemicals Ltd. – GBP
0.1 million



--------------------------------------------------------------------------------

Investment by Koppers UK Limited in Koppers UK Transport Ltd. – GBP 0.3 million

Investment by Koppers World-Wide Holdings C.V. in Koppers International B.V. –
Euro 9.7 million

Investment by Koppers International B.V. in Koppers Netherlands B.V. – Euro
18.0 million

Investment by Koppers International B.V. in Koppers Europe ApS – Euro
21.4 million

Investment by Koppers International B.V. in Koppers S.a.r.l. Luxembourg – Euro
0.1 million

Investment by Koppers International B.V. in Koppers (Tianjin) Trading Co., Ltd
(China) – USD 1.0 million

Investment by Koppers International B.V. in Koppers (Jiangsu) Carbon Chemical
Co., Ltd (China) – Euro 16.0 million

Investment by Koppers World Wide Ventures Corp. in Koppers Global Investments
C.V. – equity of Koppers World Wide Holdings C.V. and 1 Euro (1)(E2(c))

Investment by Koppers Ventures LLC in Koppers Global Investments C.V. 1 Euro
(1) (E2(b))

Investment by Koppers World Wide Ventures Corp. in Koppers Australasian B.V. –
Equity of Koppers Australia Holding Company Pty. Ltd. ( US$ 196 Million) and
Intercompany debt owed by Koppers Australia Holding Company Pty. Ltd. to Koppers
World Wide Ventures Corp. (AUS 62 million)(1)(A2(d))

Investment by Koppers World Wide Ventures Corp in Koppers Australia Investments
C.V. – Intercompany Notes made by Koppers Australasian B.V. (US$196 million and
AUS $62 million) and 99 Euros (1)(A2(a) and A2(d))

Investment by Koppers Ventures LLC in Koppers Australasian Investments C.V. 1
Euro (1)(A2(b))

Investment by Koppers Australasian Investments C.V. in Koppers Australasian B.V.
Promissory Note made by Koppers Australasian B.V. (US$196 million)(1)(A2(f))

Investment by Koppers UK Ltd. in Koppers UK Investments Ltd. – Equity of Koppers
UK Transport Limited and Koppers Specialty Chemicals Limited (1)(E1(b))

Investment by Koppers UK Ltd. in non-qualified preferred stock of Koppers
Performance Chemicals, Inc. (1)(E1(c))

Investment by Koppers Performance Chemicals, Inc. in non-voting stock of Koppers
UK Investments, Ltd. (1)(E1(c))

Investment by Koppers World Wide Holding C.V. in stock Timber Specialties Co.
US$22 million (1)(TS1)



--------------------------------------------------------------------------------

Investment by Protim Solignum Ltd. in Technologies De Madeiras Brasieiras
Solignum Ltd. US$7 million (1)(B1 and B2)

Investment by Koppers World Wide Holdings C.V. in equity of Protim Solignum Ltd.
and Protim Ltd. US$26 million (1)(UK1)

Investment by Koppers Netherlands B.V. in equity of Protim Solignum Ltd. and
Protim Ltd. US$26 million(1)(UK2)

Investment by Koppers UK Holding Ltd. in equity of Protim Solignum Ltd. and
Protim Ltd. US$26 million(1)(UK3)

Investment by Koppers World Wide Holdings C.V. in equity of Koppers Performance
Chemicals Denmark ApS US$5 million(1)(D1)

Investment by Koppers International B.V. in equity of Koppers Performance
Chemicals Denmark ApS US$5 million (1)(D2)

Investment by Koppers Denmark Aps in equity of Koppers Performance Chemicals
Denmark ApS US$5 million (1)(D3)

Loan by Koppers European Holdings ApS to Koppers Denmark ApS – DKK 0.6 million

Loan by Koppers Europe ApS to Koppers Denmark ApS to – DKK 2.4 million

Loan by Koppers Denmark ApS to Koppers International B.V. – DKK 91.8 million

Loan by Koppers Tar Tech International ApS to Koppers Denmark ApS – DKK
3.0 million

Loan by Koppers UK Ltd to Koppers International B.V. GBP 17 million

Loan by Koppers World Wide Ventures Corp. (as assignee of Koppers Australian
Holdings Pty. Ltd, as assignee of Koppers Australia Pty. Ltd. ) to Koppers
Mauritius US$8 million (1)(A1)

Loan by Koppers Australian Investments C.V. (as assignee of Koppers World Wide
Ventures Corp) to Koppers Australasian B.V. AUS $ 62 million (1)(A2(d) and
A2(e))

Loan by Koppers Australasian B.V. (as assignee of Koppers Australasian
Investments C.V. which was assignee of Koppers Performance Chemicals, Inc.) to
Koppers Australia Holding Company Pty. Ltd. US$ 20 million (1)(OA2 and OA3)

Loan by Koppers Performance Chemicals Inc. to Koppers Australasian Investments
C.V. US$20 million (1)(OA-1)

Loan by Koppers-Nevada Limited- Liability Company to Koppers World Wide Holding
C.V. US$22 million (1)(TS1)

Loan by Koppers Australasian Investments C.V. to Koppers Australasian B.V. US$
20 million (1)(OA3)



--------------------------------------------------------------------------------

Loan by Koppers NZ LLC to Koppers Australasian Investments C.V US$39 million
(1)(NZ3)

Loan by Koppers Australasian Investments C.V. to Koppers Australasian B.V. US$
30 million (1)(NZ4)

Loan by Koppers Australasian B.V. to Koppers New Zealand US$ 30 million (1)(NZ5)

Loan by Koppers Performance Chemicals to Koppers World Wide Holdings C.V. US$26
million (1)(UK1)

Loan by Koppers World Wide Holdings C.V.to Koppers International B.V. US$26
million (1)(UK2)

Loan by Koppers International B.V. to Koppers UK Holding Ltd. US$26 million
(1)(UK3)

Loan by Koppers Performance Chemicals, Inc. to Koppers World Wide Holding C.V,
US$5 million (1)(D1)

Loan by Koppers World Wide Holding C.V, to Koppers International C.V. US$5
million(1)(D2)

Loan by Koppers International B.V. to Koppers Demark ApS. US$5 million (1)(D3)

Related to 2104 Restructuring Transaction